





CITATION:
British Methodist Episcopal
          Church v. Davis, 2012 ONCA 3



DATE: 20120105



DOCKET: C53638



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and Lang JJ.A.



BETWEEN



The British Methodist Episcopal Church



Applicant(Respondent)



and



Erica Davis



Respondent (Appellant)



No one for the respondent (appellant)



Michael Czuma, for the applicant(respondent)



Heard:
January 3, 2012



On appeal from the order of Justice Thomas Bielby of the
          Superior Court of Justice dated March 28, 2011.



APPEAL BOOK ENDORSEMENT



[1]

It is now 12.15 p.m.  The appellant has not appeared.  The appeal is
    dismissed with costs fixed at $1500 all inclusive.


